Citation Nr: 0012760	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an effective date earlier than July 31, 1997, 
for the assignment of a 30 percent rating for the service-
connected post-traumatic stress disorder (PTSD), to include 
whether there is a claim pending from the September 1995 RO 
rating decision.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This case is before the Board of Veterans' Appeals (Board) 
following a February 1998 rating decision by the RO which 
assigned an increased rating of 30 percent for the service-
connected PTSD, effective on July 31, 1997.  

The RO has characterized the current appeal as involving the 
issue of entitlement to an earlier effective date.  In light 
of the arguments presented on behalf of the veteran in this 
matter and the action taken hereinbelow, the Board has 
undertaken to restate the issue as reflected on the preceding 
page.  



FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO granted 
service connection for PTSD and assigned a noncompensable 
rating, effective from the date of the veteran's claim on 
April 26, 1995.  

2.  In May 1996, the veteran submitted a timely Notice of 
Disagreement as to the issue of the propriety of the initial 
noncompensable rating assigned for the service-connected 
PTSD.  

3.  In August 1996, the veteran's representative requested 
that the RO obtain VA clinical records referable to treatment 
received since 1993 for review in connection with his claim 
for increase.  

4.  In August 1996, the RO issued a Statement of the Case 
referable to the claim for increase, but failed to address 
the veteran's request for outpatient treatment records.  

5.  To date, the RO has not provided the veteran with a 
legally sufficient Statement of the Case referable to his 
initial claim for increase or afforded him an opportunity to 
respond thereto.  



CONCLUSION OF LAW

The veteran still has an claim pending with respect to the 
issue of the propriety of the initial rating assigned for the 
service-connected PTSD in the September 1995 RO decision.  38 
U.S.C.A. §§ 5107, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 19.29, 19.30. 20.202 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, in September 1995, the RO granted service 
connection for PTSD and assigned a noncompensable rating, 
effective on April 26, 1995, the date of the veteran's claim.  

The veteran had been afforded a VA examination in July 1995 
when a diagnosis of PTSD, chronic, mild was recorded.  

The veteran submitted a timely Notice of Disagreement as to 
the propriety of the noncompensable evaluation for the 
service-connected PTSD in May 1996.  

Thereafter, in August 1996, the veteran's representative 
requested that the RO obtain outpatient treatment records 
from the Northport VA Medical Center from 1993 to the present 
in support of the veteran's claim for increased.  

The RO issue a Statement of the Case in August 1996, but 
failed to address the requested VA treatment records in its 
summary of the evidence or in connection with its overall 
review of the claim.  

In a July 1997 memorandum to the RO, the veteran's 
representative asked for reconsideration of the veteran's 
initial noncompensable rating for the service-connected PTSD 
and claimed that the RO failed in the duty to assist by not 
requesting the veteran's outpatient treatment records from 
the Northport VA Medical Center.  

Thereafter, in October 1997, the RO requested that all 
outpatient treatment records be provided from the Northport 
VA Medical Center.  No medical records of the veteran were 
found, other than a June 1995 VA examination report.  The RO 
also requested and received private treatment records from 
one of the veteran's treating physicians showing treatment 
for a psychiatric disability from November to December 1993.  

The veteran was afforded a VA examination in January 1998.  
The diagnosis was that of PTSD with severe psychosocial 
stressors and a GAF score of 60.  

In February 1998 rating decision, the RO increased the rating 
for the service-connected PTSD to 30 percent effective on 
July 31, 1997 or the date determined by the RO to be the date 
of claim.  The RO noted that the representative's argument 
had been considered.  The RO pointed out in this regard that 
the veteran's representative was correct in asserting that 
the VA had failed to request such records, but added that, 
when subsequently requested, such records, no treatment 
records were available.  The RO determined that no 
substantive error had been made on the part of the VA.  



II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increase is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Thus, in this case, the Board cannot be satisfied that all 
relevant evidence had been requested with respect to this 
initial claim for increase as required to comply with the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board finds that, as the veteran did file a 
timely Notice of Disagreement with respect to September 1995 
RO decision, the provisions of 38 U.S.C.A § 7105 (d) required 
that the RO provide him with a Statement of the Case that 
contained a summary of the pertinent evidence and reasons for 
the decision in rating the service-connected PTSD.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

As the August 1996 Statement of the Case failed to address 
the requested medical records in connection with its review 
of the evidence or reasons for the decision, it cannot be 
considered to be sufficient for due process purposes.  Thus, 
the Board finds, in addressing the implicit finality question 
in this case, that a claim is still pending with respect to 
the veteran's initial request for increases compensation 
following the September 1995 RO decision.  

As such, as the veteran continues to have a pending claim as 
to the issue of the propriety of the noncompensable rating 
assigned for the service-connected PTSD following the 
September 1995 RO decision, the RO must now undertake all 
indicated development, to include issuance of another 
Statement of the Case, if indicated, prior to further 
appellate handling of the issue of an earlier effective date 
for the assignment of VA compensation benefits.  



ORDER

As the claim of the issue of the propriety of the initial 
noncompensable rating assigned for the service-connected PTSD 
in the September 1995 RO decision is still pending, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

As noted, in a September 1995 rating decision, service 
connection for PTSD was granted with a noncompensable 
evaluation assigned to that disability effective on April 26, 
1995.  In May 1996, a timely Notice of Disagreement was 
received as to the issue of the propriety of the initial 
noncompensable rating assigned to the service-connected PTSD.  
As the initial claim has been determined to still be pending, 
the RO must undertake all appropriate development to review 
it in light of the entire evidentiary record, to include 
providing the veteran with an appropriate Statement of the 
Case, if indicated.  

After the RO's issuance of a legally sufficient statement of 
the case, the veteran must be provided an opportunity to file 
a Substantive Appeal (Form 9) if he desires to perfect an 
appeal with the respect to the claim for increase.  

In this regard, the Board points out that the Court recently 
rendered a decision in Fenderson v. West, 12 Vet. App 119 
(1999).  The Board notes that, according to Fenderson, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  In this case, the RO 
granted a non-compensable rating for the service-connected 
PTSD, effective on April 26, 1995.  Thereafter, the RO 
increased the evaluation to 30 percent, effective on July 31, 
1997.  As such, when the RO considers the veteran's claim, 
the RO must address the question of staged ratings.  

Accordingly, the Board is remanding the case to the RO for 
the following action:

The RO should take appropriate action to 
review the pending claim for increase in 
light of the entire evidentiary record.  
All indicated development should be 
undertaken in order to comply with due 
process requirements.  If any decision 
remains adverse to the veteran, then he 
and his representative should be provided 
with a legally sufficient Statement of 
the Case in accordance with 38 U.S.C.A. 
§§ 7105, 38 C.F.R. §§ 19.29, 19.30 and 
Fenderson.  If the veteran perfects his 
appeal by submitting a timely and 
adequate Substantive Appeal, then the RO 
must return the case to the Board for the 
purpose of appellate consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  The purpose of this 
Remand is to comply with due process requirements.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

